DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MEIER (US 20060131842 A1) in view of MCMATH (US 20120074268 A1).

    PNG
    media_image1.png
    501
    938
    media_image1.png
    Greyscale

Figure D, Examiner interpretation of Figures 21-22 of MEIER

As to claim 8, MEIER teaches a method of attaching a line to a support structure (¶0036 teaches that the invention pertains to a retaining clamp to secure a gas storage cylinder (interpreted as an analogous cylindrical shape to a line) to a body part of a motor vehicle (interpreted as an analogous support structure).), comprising the steps of: providing a holder having a fastening section, a side-part section, a closure section, an engagement section, and an intermediate section disposed between the closure section and the side-part section and connecting the closure section to the side-part section (See Figure D above for examiner interpretation of MEIER, Figures 21-22 for the interpreted “sections”.) , wherein each of the sections has a respective plane of orientation (The limitation “plane of orientation” is interpreted as the major direction of each section’s orientation, such that the curved side part section predominantly travels upward, so its plane of orientation is interpreted as vertical.  The same interpretation applies to the closure (vertical) and intermediate (horizontal) sections.), wherein the plane of orientation of the intermediate section is bent with respect to the plane of orientation of the side-part section by an angle of substantially 90 degrees, wherein the plane of orientation of the intermediate section is bent with respect to the plane of orientation of the closure section by an angle of substantially 90 degrees (Figure 21 and D above teach that the side part and closure section travel predominantly upward, so their plane of orientation is interpreted as vertical, while the intermediate section predominantly travels in the horizontal direction, perpendicular to the vertical direction.), wherein the side-part section and the intermediate section are disposed between the fastening section and the closure section (Figure D shows the interpreted side part section and intermediate sections are on the right and top of the clamp, while the closure section is on the left.  The unbent view in Figure 20 shows the sections are in between the fastening section (where the fastener (5) is shown) and the closure section (where tongue (33) is located).), and wherein the fastening section, the side-part section, the intermediate section, the closure section, and the engagement section define a ring having a gap between the closure section and the engagement section (Figure 22 and ¶0062 teach that some bending (“before the press-in screw 5 is pressed in, a circumferential edge 41 of the opening 40 protrudes over that wide-side surface 36 of the sheet-metal band 6”) occurs such that there is a gap.  Alternatively, Figure 21 shows the end product after the orientation in Figure 20 is bent, such that at one point during the procedure, a ring with a gap is formed before the analogous closure and engagement sections are connected.); fastening the fastening section to the support structure; bending the side-part section with respect to the fastening section after the fastening section has been fastened to the support structure (¶0041 and ¶0061 give examples of inserting the screw (interpreted as fastening the clamp to the support structure, see also ¶0038) before OR after the bending of the clamp ring.), wherein the bending of the side-part section with respect to the fastening section includes bending at a line (Figure 21 and D above show that the side part section is bent at a line.), and wherein the predetermined bending line contacts the support structure after the fastening of the fastening section to the support structure (Figure 21 shows the bend area between the fastening section and the side part section is the lowest part (in that there is no part of the ring between it and the support structure) of the ring, such that after the screw (5) is inserted, this part will contact the support structure.); inserting the line through the gap into the ring (¶0068 teaches that the cylinder (1) is inserted into the clamp (2) by pushing the clamp onto the cylinder and then the limps of the clamping means are bought together to produce a ring shape.); and bending the closure section with respect to at least one of the fastening section, the side-part section, and the engagement section such that the closure section engages the engagement section and closes the gap. (¶0068 teaches that the cylinder (1) is inserted into the clamp (2) by pushing the clamp onto the cylinder and then the limbs of the clamping means are bought together to produce a ring shape.)
MEIER does not disclose wherein the fastening section, the side-part section, the intermediate section, the closure section, and the engagement section each have respective lateral side edges that are bent out of the respective plane of orientation of the respective sections. MEIER does disclose the clamp is made from metal. (See ¶0004)
However, MCMATH teaches a metal line holder (¶0015 and Figure 1) that has several sections (Figure 1 shows a fastening section (the top section) and a bend area that forms a J shape.) that have respective lateral side edges that are bent out of the respective plane of orientation of the respective sections. (Figure 1 shows the ribs (32) on the edges of the body (12) that are bent out of the respective plane of orientation of the sections.)
One of ordinary skill in the art would have been motivated to combine the corrugations/ribs of MCMATH with the clip ring of MEIER in order to add structural stiffness and rigidity to the body and enhance the lateral sliding action of the cables (cylinder in MEIER) which would aid in the sliding on step in MEIER ¶0068. (See MCMATH ¶0018)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the corrugations/ribs of MCMATH with the clip ring of MEIER because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
MEIER does not disclose wherein the holder has a predetermined bending line and wherein the lateral side edges of the side-part section are separated from the lateral side edges of the fastening section by notches and wherein a virtual line between the notches define the predetermined bending line. MEIER does disclose that the two sections are bent at a line. (See Figure 21)
However, MCMATH teaches a predetermined bending line and wherein the lateral side edges of the side-part section are separated from the lateral side edges of the fastening section by notches and wherein a virtual line between the notches define the predetermined bending line. (Figure 1 and 2 teach laterial side edges (ribs, 32) on the fastening section (top of Figure 1) and side part section (mid part of the body in figure 1) where there is a notch (Figure 1-2, Item 42, hinge recess) between the two.  Figure 2 shows that these notches correspond to the bend line (24).)
One of ordinary skill in the art would have been motivated to combine the notch and bend line of MCMATH with the bend line in the clip ring of MEIER in order to control the bend angle of the bend. (MCMATH ¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the notch and bend line of MCMATH with the bend line in the clip ring of MEIER because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 11, MEIER in view of MCMATH teaches the method according to claim 8, wherein the fastening section and the side-part section extend as far as the predetermined bending line and contact each other at the predetermined bending line. (MEIER, Figure 21 and D above teach that the two sections meet at the bend line.  MCMATH teaches the use of a predetermined bend line (24) (see rejection of Claim 8 above).)

As to claim 14, MEIER in view of MCMATH teaches the method according to claim 8, wherein the step of bending the side-part section with respect to the fastening section includes bending the side-part section by 90 degrees. (MEIER, Figure 21 and D above teach that the bend angle between the fastening section and the side part section is 90 degrees.)

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MEIER (US 20060131842 A1) in view of MCMATH (US 20120074268 A1), as applied in claim 8 above, further in view of CAMILLERI (US 4669936).
As to claim 12, MEIER in view of MCMATH teaches the method according to claim 8, wherein the step of fastening the fastening section to the support structure includes placing the fastening section on the support structure, and setting a fastening element into the support structure, wherein the fastening element secures the fastening section on the support structure. (¶0038 teaches that the procedure of securing the clamp (2) involves pressing the clip to on the body part (support structure) and securing it via a screw (fastening element) that passes through a hole in the body part. ¶0041 teaches the screw is pressed in, but does not disclose a tool for doing so. ¶0041 also discloses that the screw can be inserted before the major bending of the clip takes place, such that it is inserted into the body before the cylinder is placed in the ring.)
MEIER in view of MCMATH does not disclose placing a fastening tool through the gap on the fastening section, and setting a fastening element into the support structure by the fastening tool.
However, CAMILLERI teaches placing a fastening tool through the gap on the fastening section, and setting a fastening element into the support structure by the fastening tool. (Figure 1 teaches a fastener (14) is placed in a fastening section of a tine holder that has a “gap”.  Col. 3, Lines 10-14 teach the use of a hammer to manipulate the fastener, such that the tool is interpreted as being in the analogous “gap”.)
One of ordinary skill would have been motivated to apply the known tool manipulation technique of CAMILLERI to the fastener insertion method of MEIER in order to use a force multiplying tool to ease the press in insertion of the fastener into the support structure.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known tool manipulation technique of CAMILLERI to the fastener insertion method of MEIER because it has been held to be prima facie obvious to apply a known technique to a known method to achieve predictable results.  See MPEP 2143(I)(D).

As to claim 13, MEIER in view of MCMATH and CAMILLERI teaches the method according to claim 12, wherein the fastening tool, when placed on the fastening section, defines a fastening-tool space and wherein at least one of the side-part section, the closure section, and the engagement section, after the side-part section has been bent with respect to the fastening section, overlaps the fastening-tool space. (MEIER, Figures 21-22 teach that the sections are bent with respect to one another during the process. Figure 21 and ¶0062 teach that some bending takes place before the fastener is inserted.  Figure D above shows the interpretation of Figure 22 where the side part and engagement sections have been slightly bent, and overlap a fastening tool space before the fastener is inserted.)

Response to Arguments
Applicant’s arguments, see remarks, filed 29 April 2022, with respect to the rejection of claim 8 have been fully considered and are persuasive.  The rejections of claim 8 have been withdrawn. 
Applicant’s amendment (and accompanying remarks) are sufficient to overcome the rejections using RINDERER and SCHAAF.
However, a new rejection is set forth using MEIER in view of MCMATH.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.

US 7837156 teaches a line support bracket with sections separated from one another at bends that are 90 degrees, such that the plane of orientation of the sections is perpendicular to one another.  See Figure 1.  The reference also discloses the bent areas along the lateral edges of the sections.

US 20090057498 A1 teaches bent areas along the lateral edges of the sections. See Figure 1.

US 6629676 teaches bent areas along the lateral edges of the sections. See Figure 1.

US 6517032 teaches a line support bracket with sections separated from one another at bends that are 90 degrees, such that the plane of orientation of the sections is perpendicular to one another. See Figure 1.  The reference also discloses an engagement and closure section that interact to close a gap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726